Exhibit 10.41

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the 4th day of November, 2013 by
and between John F. Powers (“Employee”) and Boston Properties, Inc., a Delaware
corporation, with its principal executive office located at 800 Boylston Street,
Boston, Massachusetts 02199-8103 (together with its subsidiaries, the
“Company”).

 

WITNESSETH THAT:

 

WHEREAS, the Company desires to employ Employee as its Regional Manager for the
New York region on the terms hereinafter set forth;

 

WHEREAS, Employee wishes to be so employed pursuant to the terms hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and premises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee hereby
agree as follows:

 

1.     Term. Subject to the provisions of Paragraph 8, the term of employment
pursuant to this Agreement (the “Initial Term”) shall be two (2) years
commencing January 2, 2014 (the “Commencement Date”). The Initial Term shall be
renewed automatically for periods of one (1) year (each, an “Extended Term”)
commencing at the second and third anniversary of the Commencement Date, unless
written notice of non-renewal is given by either party to the other not less
than ninety (90) days prior to the end of the Initial Term or any Extended Term.
As used herein, “Term” shall include the Initial Term and any Extended Term, but
the Term shall end upon any termination of Employee’s employment with the
Company as provided herein. Notwithstanding the foregoing, in the event a Change
in Control (as defined in Subparagraph 9(d)) occurs during the Initial Term or
any Extended Term, the Term shall be extended until twelve (12) months after the
Change in Control.

 

2.     Employment; Duties; Location.

 

(a)     During the Term, Employee shall initially serve as an officer of the
Company with the title Senior Vice President, Regional Manager. Employee’s
duties and authority shall be commensurate with his title and position with the
Company. Employee shall report directly to the President and shall serve the
Company in such other capacity or capacities as the Employee may be requested to
serve by the Board of Directors of the Company (the “Board of Directors”). In
such capacity or capacities, Employee shall perform such services and duties in
connection with the business, affairs and operations of the Company as may be
assigned or delegated to Employee from time to time by or under the authority of
the Board of Directors. Employee shall be principally located at the Company’s
New York office.

 

(b)     Employee agrees to his employment as described in this Paragraph 2 and
agrees to devote substantially all of his working time and efforts to the
performance of his duties hereunder, except as otherwise approved by the Board
of Directors. Notwithstanding the foregoing, nothing herein shall be interpreted
to preclude Employee from (i) engaging in

 

1



--------------------------------------------------------------------------------

Minority Interest Passive Investments (as defined below), including Minority
Interest Passive Investments in, or relating to the ownership, development,
operation, management, or leasing of, commercial real estate properties,
(ii) participating as an officer or director of, or advisor to, any charitable
or other tax exempt organization; provided that such activities and related
duties and pursuits do not restrict Employee’s ability to fulfill his
obligations as an officer and employee of the Company as set forth herein or
(iii) receiving compensation from his prior employer with respect to services
Employee completed prior to the Commencement Date so long as a description of
such compensatory arrangements has been provided to the Company prior to the
Commencement Date.

 

Engaging in a “Minority Interest Passive Investment” means acquiring, holding,
and exercising the voting rights associated with an investment made through
(i) the purchase of securities (including partnership interests) that represent
a non-controlling, minority interest in an entity or (ii) the lending of money,
in either case with the purpose or intent of obtaining a return on such
investment but without management by Employee of the property or business to
which such investment directly or indirectly relates and without any business or
strategic consultation by Employee with such entity.

 

3.     Compensation.

 

(a)     Base Salary. The Company shall pay Employee an annual salary of Four
Hundred Thousand Dollars ($400,000) (the “Base Salary”), payable in accordance
with the Company’s normal business practices for senior executives (including
tax withholding), but in no event less frequently than monthly. Employee’s Base
Salary shall be reviewed at least annually by the Compensation Committee of the
Board of Directors (the “Compensation Committee”) and may be increased but not
decreased in its discretion.

 

(b)     Bonus. On each annual compensation determination date established by the
Company during the Term, beginning with such date in 2015, the Company shall
review the performance of the Company and of Employee during the prior year, and
the Company may provide Employee with additional compensation as a bonus if the
Compensation Committee, in its discretion, determines that Employee’s
contribution to the Company warrants such additional payment and the Company’s
anticipated financial performance for the present period permits such payment.
Employee’s annual target cash bonus shall be 130 percent of his Base Salary.
Cash bonus for any calendar year shall be paid no later than March 15 of the
following calendar year.

 

4.     Benefits.

 

(a)     Medical/Dental Insurance. Employee shall be entitled to participate in
any and all health plans, including all medical and dental insurance plans as in
effect from time to time for senior executives of the Company. Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company, and (iii) the
discretion of the Board of Directors, the Compensation Committee or any
administrative or other committee provided for in, or contemplated by, such
plan. Nothing contained in this Agreement shall be construed to create any
obligation on the part of the Company to establish any such plan or to maintain
the effectiveness of any such plan which may be in effect from time to time.

 

2



--------------------------------------------------------------------------------

(b)     Life Insurance/Disability Insurance. The Company shall provide Employee
with such life and/or disability insurance as the Company may from time to time
make available to senior executives of the Company.

 

(c)     Expenses. The Company shall promptly reimburse Employee for all
reasonable business expenses incurred by Employee in accordance with the
practices of the Company for senior executives of the Company, as in effect from
time to time.

 

(d)     Vacation. Employee shall receive paid vacation annually in accordance
with terms determined for such Employee by the Company, but in no event shall
Employee receive less than four weeks of paid vacation per year.

 

(e)     Stock Options, Restricted Stock and/or LTIP Units. On each annual
compensation determination date established by the Company during the Term,
beginning with such date in 2015, Employee shall be entitled to grants of stock
options, restricted stock awards and/or LTIP units in such form and amounts and
with such terms and conditions as determined by the Compensation Committee in
its discretion under the Boston Properties, Inc. 2012 Stock Option and Incentive
Plan or any other stock option plan adopted by the Company from time to time
(the “Stock Option Plan”). Employee’s annual target equity award shall be 200
percent of his Base Salary.

 

(f)     Deferred Compensation. Employee shall be entitled to participate in any
deferred compensation plan or arrangement that the Company may have in place for
its senior executives and/or officers.

 

(g)     Other Benefits. The Company shall provide to Employee such other
benefits, including the right to participate in such retirement or pension
plans, as are made generally available to senior executives of the Company from
time to time. Such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable policies of the Company,
and (iii) the discretion of the Board of Directors, the Compensation Committee,
or any administrative or other committee provided for in, or contemplated by,
such plan.

 

(h)     Taxation of Payments and Benefits. The Company shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Company to make any payments to compensate Employee for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

5.     Indemnification. To the full extent permitted by law and subject to the
Company’s Certificate of Incorporation and Bylaws, the Company shall indemnify
Employee with respect to any actions commenced against Employee in his capacity
as a director or officer or former director or officer of the Company, or any
affiliate thereof for which he may serve in such capacity, and the Company shall
advance on a timely basis any expenses incurred in defending such actions. The
obligation to indemnify hereunder shall survive the termination of this
Agreement. The Company agrees to use its best efforts to secure and maintain
directors’ and officers’ liability insurance with respect to Employee.

 

3



--------------------------------------------------------------------------------

6.     Company Authority/Policies. Employee agrees to observe and comply with
the rules and regulations of the Company as adopted by its Board of Directors
respecting the performance of his duties and to carry out and perform orders,
directions and policies communicated to him from time to time by the Board of
Directors.

 

7.     Records/Nondisclosure/Company Policies.

 

(a)     General. All records, financial statements and similar documents
obtained, reviewed or compiled by Employee in the course of the performance by
him of services for the Company, whether or not confidential information or
trade secrets, shall be the exclusive property of the Company. Employee shall
have no rights in such documents upon any termination of Employee’s employment.

 

(b)     Confidential Information. Employee will not disclose to any person or
entity (except as required by applicable law, the rules of the New York Stock
Exchange, or otherwise in connection with the performance of his duties and
responsibilities hereunder), or use for his own benefit or gain, any
confidential information of the Company obtained by him incident to his
relationship with the Company, whether before or after the Commencement Date.
Employee shall take all reasonable steps to safeguard any confidential
information and to protect such confidential information against disclosure,
misuse, loss, or theft. The term “confidential information” includes, without
limitation, financial information, business plans, prospects, and opportunities
which have been discussed or considered by the management of the Company, but
does not include any information which has become part of the public domain by
means other than Employee’s non-observance of his obligations hereunder.

 

This Paragraph 7 shall survive the termination of this Agreement.

 

8.     Termination/Severance.

 

(a)     General.

 

(i)     At Will Employment. Employee’s employment hereunder is “at will” and,
therefore, may be terminated at any time, with or without cause, at the option
of the Company or Employee, subject only to the severance obligations under this
Paragraph 8.

 

(ii)     Notice of Termination. Except for termination as a result of Employee’s
death as specified in Subparagraph 8(b), during the Term, any termination of
Employee’s employment by the Company or any such termination by Employee shall
be communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision hereunder relied upon by the
terminating party.

 

(iii)     Date of Termination. “Date of Termination” shall mean: (A) if
Employee’s employment is terminated by his death, the date of his death; (B) if
Employee’s

 

4



--------------------------------------------------------------------------------

employment is terminated on account of disability under Subparagraph 8(c), the
date on which Notice of Termination is given by the Company, or such later date
as is indicated in the Notice of Termination; (C) if Employee’s employment is
terminated by the Company for Cause under Subparagraph 8(d), the date on which a
Notice of Termination is given by the Company; (D) if Employee’s employment is
terminated by the Company without Cause under Subparagraph 8(e)(i), thirty
(30) days after the date on which a Notice of Termination is given by the
Company, or such later date as is indicated in the Notice of Termination; (E) if
Employee’s employment is terminated by Employee under Subparagraph 8(f), thirty
(30) days after the date on which a Notice of Termination is given by Employee,
or such other date as is mutually agreed by Employee and the Company; and (F) if
Employee’s employment is terminated by Employee under Subparagraph 8(e)(ii) for
Good Reason, the date on which the Notice of Termination is given by Employee
after the end of the thirty (30) day cure period, or such other date as is
mutually agreed by Employee and the Company.

 

(b)     Death. If Employee dies during the Term, the Term shall terminate as of
the date of death and the Company shall, within ninety (90) days of death, pay
in a lump sum amount to such person as Employee shall designate in a notice
filed with the Company or, if no such person is designated, to Employee’s
estate, Employee’s accrued and unpaid Base Salary to his date of death, plus his
accrued and unpaid target bonus for the calendar year of termination, prorated
for the number of days actually employed in the then current calendar year, to
the extent unpaid on the Date of Termination. All unvested stock options and
stock-based grants with time-based vesting shall vest and become exercisable by
Employee’s estate or other legal representatives or nonforfeitable, as
applicable, on the Date of Termination, and all unvested stock options and
stock-based grants with performance-based vesting shall vest and become
exercisable by Employee’s estate or other legal representatives or
nonforfeitable, as applicable, to the extent provided in the applicable award
agreements, and Employee’s estate or other legal representatives shall have such
period of time to exercise the stock options as is provided in the Stock Plan
and agreements with Employee pursuant thereto. For a period of eighteen
(18) months following the Date of Termination, and subject to the continued
copayment of premium amounts by Employee’s spouse and dependents in amounts
consistent with that applicable to active employees, Employee’s spouse and
dependents shall continue to participate in the Company’s health insurance plan
(medical, dental and vision) upon the same terms and conditions in effect on the
Date of Termination, provided, however, that (i) the continuation of health
benefits under this Subparagraph shall reduce and count against the rights of
Employee’s spouse and dependents under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), and (ii) the value of premiums
paid by the Company shall be reportable as taxable income to Employee’s spouse
to the extent required by applicable law in order for the benefits received by
Employee’s spouse and dependents to be non-taxable or to avoid imposition of
penalty taxes on the Company pursuant to the Patient Protection and Affordable
Care Act. In addition to the foregoing, any payments to which Employee’s spouse,
beneficiaries, or estate may be entitled under any employee benefit plan shall
also be paid in accordance with the terms of such plan or arrangement. Such
payments, in the aggregate, shall fully discharge the Company’s obligations
hereunder.

 

(c)     Disability. If during the Term, as a result of Employee’s incapacity due
to physical or mental illness, Employee shall have been absent from his duties
hereunder on a full-time basis for one hundred eighty (180) calendar days in the
aggregate in any twelve (12) month

 

5



--------------------------------------------------------------------------------

period, the Company may terminate Employee’s employment hereunder and the
Company shall, within ninety (90) days of such termination, pay in a lump sum
amount to Employee, Employee’s accrued and unpaid Base Salary to his Date of
Termination, plus his accrued and unpaid target bonus for the calendar year of
termination, prorated for the number of days actually employed in the then
current calendar year, to the extent unpaid on the Date of Termination. During
any period during the Term that Employee fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness, but prior to
Employee’s termination in accordance with the preceding sentence or otherwise
under this Agreement, Employee shall continue to be treated as an active
employee for all purposes under this Agreement and any other benefit and
compensation arrangements of the Company. All unvested stock options and
stock-based grants with time-based vesting shall vest and become exercisable or
nonforfeitable, as applicable, on the Date of Termination, and all unvested
stock options and stock-based grants with performance-based vesting shall vest
and become exercisable or nonforfeitable, as applicable, to the extent provided
in the applicable award agreements, and Employee shall have such period of time
to exercise the stock options as is provided in the Stock Plan and agreements
with Employee pursuant thereto. For a period of eighteen (18) months following
the Date of Termination and subject to Employee’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees,
Employee, Employee’s spouse and dependents shall continue to participate in the
Company’s health insurance plan (medical, dental and vision) upon the same terms
and conditions in effect on the Date of Termination, provided, however, that
(i) the continuation of health benefits under this Subparagraph shall reduce and
count against Employee’s rights under COBRA, and (ii) the value of premiums paid
by the Company shall be reportable as taxable income to Employee to the extent
required by applicable law in order for the benefits received by Employee’s
spouse and dependents to be non-taxable or to avoid imposition of penalty taxes
on the Company pursuant to the Patient Protection and Affordable Care Act. In
addition to the foregoing, any payments to which Employee may be entitled under
any employee benefit plan shall also be paid in accordance with the terms of
such plan or arrangement. Such payments, in the aggregate, shall fully discharge
the Company’s obligations hereunder.

 

(d)     Termination by the Company for Cause.

 

(i)     The Company may terminate Employee’s employment hereunder for Cause.
“Cause” shall mean: (A) gross negligence or willful misconduct by Employee in
connection with the performance of his material duties hereunder; (B) a breach
by Employee of any of his material duties hereunder (for reasons other than
physical or mental illness) and the failure of Employee to cure such breach
within thirty (30) days after written notice thereof by the Company; (C) conduct
by Employee against the material best interests of the Company or a material act
of common law fraud against the Company or its affiliates or employees; or
(D) indictment of Employee of a felony and such indictment has a material
adverse effect on the interests or reputation of the Company.

 

(ii)     If during the Term, Employee’s employment is terminated by the Company
for Cause, then the Company shall, through the Date of Termination, pay Employee
his accrued and unpaid Base Salary. Thereafter, the Company shall have no
further obligations to Employee except as otherwise provided hereunder; provided
that any such termination shall not adversely affect or alter Employee’s rights
under any employee benefit plan of the Company

 

6



--------------------------------------------------------------------------------

in which Employee, at the Date of Termination, has a vested interest, unless
otherwise provided in such employee benefit plan or any agreement or other
instrument attendant thereto. Notwithstanding the foregoing and in addition to
whatever other rights or remedies the Company may have at law or in equity, all
stock options and other stock-based grants held by Employee, whether vested or
unvested as of the Date of Termination, shall immediately expire on the Date of
Termination if Employee’s employment is terminated by the Company for Cause.

 

(e)     Termination by the Company without Cause or by Employee for Good Reason.

 

(i)     The Company may terminate Employee’s employment hereunder without Cause
if such termination is approved by the Chief Executive Officer or President of
the Company. Any termination by the Company of Employee’s employment hereunder
which does not (A) constitute a termination for Cause under Subparagraph (d)(i),
(B) result from the death or disability of Employee under Subparagraph (b) or
(c), or (C) result from the expiration of the Term, shall be deemed a
termination without Cause.

 

(ii)     Employee may terminate his employment hereunder for Good Reason. “Good
Reason” shall mean: (A) a substantial adverse change, not consented to by
Employee, in the nature or scope of Employee’s responsibilities, authorities,
powers, functions, or duties under this Agreement; (B) a breach by the Company
of any of its material obligations hereunder; or (C) a material change in the
geographic location at which Employee must perform his services. To constitute
Good Reason termination, Employee (1) must provide written notice to the Company
within ninety (90) days of the initial existence of the event constituting Good
Reason, (2) may not terminate his employment pursuant to this Subparagraph
unless the Company fails to remedy the event constituting Good Reason within
thirty (30) days after such notice has been deemed given pursuant to this
Agreement (the “Cure Period”), and (3) Employee must terminate employment with
the Company no later than thirty (30) days after the end of the Cure Period and
only if the Company fails to remedy the event constituting Good Reason within
the Cure Period.

 

(iii)     If during the Term, Employee’s employment is terminated by the Company
without Cause or if Employee terminates his employment for Good Reason in
accordance with this Subparagraph (e), then the Company shall, through the Date
of Termination, pay Employee his accrued and unpaid Base Salary and his accrued
and unpaid target bonus for the calendar year of termination, prorated for the
number of days actually employed in the then current calendar year, to the
extent unpaid on the Date of Termination. In addition, subject to signing by
Employee of a separation agreement containing, among other provisions, a general
release of claims in favor of the Company and related persons and entities,
confidentiality, return of property and non-disparagement, in a form and manner
reasonably satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming irrevocable, all within thirty
(30) days after the Date of Termination, Employee shall be entitled to the
following:

 

(A)     Salary continuation in an amount (the “Severance Amount”) equal to the
sum of (x) his annual Base Salary under Subparagraph 3(a) and (y) the amount of
his cash bonus, if any, received in respect of the immediately preceding year
under

 

7



--------------------------------------------------------------------------------

Subparagraph 3(b). The Severance Amount shall be paid in equal installments in
accordance with the Company’s then payroll practice over a twelve (12) month
period beginning with the first payroll date that occurs at least thirty
(30) days after the Date of Termination. Solely for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), each installment
payment is considered a separate payment;

 

(B)     All stock options and other stock-based awards with time-based vesting
in which Employee would have vested if he had remained employed for a period of
twelve (12) months commencing on the Date of Termination shall vest and become
exercisable or nonforfeitable, as applicable, as of the Date of Termination, and
all stock options and other stock-based awards with performance-based vesting
held by Employee shall become exercisable or nonforfeitable to the extent
provided in the applicable award agreements.

 

(C)     For a period of twelve (12) months following the Date of Termination or
until Employee becomes covered under a group health plan of another employer,
whichever is earlier, subject to Employee’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees,
Employee, Employee’s spouse and dependents shall continue to participate in the
Company’s health insurance plan (medical, dental and vision) upon the same terms
and conditions in effect for other executives of the Company; provided, however,
that (x) the continuation of health benefits under this Subparagraph shall
reduce and count against the rights of Employee, Employee’s spouse and
dependents under COBRA, and (y) the value of premiums paid by the Company shall
be reported as taxable income to Employee to the extent required by applicable
law in order for the benefits received by Employee’s spouse and dependents to be
non-taxable or to avoid imposition of penalty taxes on the Company pursuant to
the Patient Protection and Affordable Care Act; and

 

(D)     Subject to (B) above, all rights and benefits granted or in effect with
respect to Employee under the Stock Option Plan and agreements with Employee
pursuant thereto.

 

(f)     Voluntary Termination by Employee. Employee may terminate his employment
hereunder for any reason, including, but not limited to, Good Reason in
accordance with Subparagraph (e)(ii). If Employee’s employment is terminated by
Employee other than for Good Reason, then the Company shall, through the Date of
Termination, pay Employee his accrued and unpaid Base Salary. Thereafter, the
Company shall have no further obligations to Employee except as otherwise
expressly provided hereunder; provided any such termination shall not adversely
affect or alter Employee’s rights under any employee benefit plan of the Company
in which Employee, at the Date of Termination, has a vested interest, unless
otherwise provided in such employee benefit plan or any agreement or other
instrument attendant thereto. The vesting and exercise of any stock options and
the forfeitability of any stock-based grants held by Employee shall be governed
by the terms of the Stock Option Plan and the related agreements between
Employee and the Company

 

(g)     Expiration/Non-Renewal of Term by the Company. For the avoidance of
doubt, a non-renewal of the Term of this Agreement by the Company (in accordance
with Paragraph 1 above) will not constitute a termination of employment by the
Company without Cause and Employee acknowledges that the severance provisions of
Paragraphs 8 and 9 shall not

 

8



--------------------------------------------------------------------------------

apply. Notwithstanding the foregoing, if Employee completes at least four
(4) years of service with the Company, he shall become fully vested in any stock
options and other stock-based awards with time-based vesting upon his
termination of employment.

 

(h)     No Mitigation. Without regard to the reason for the termination of
Employee’s employment hereunder, Employee shall be under no obligation to
mitigate damages with respect to such termination under any circumstances and in
the event Employee is employed or receives income from any other source, there
shall be no offset against the amounts due from the Company hereunder.

 

9.     Change in Control Payment. The provisions of this Paragraph 9 set forth
certain terms of an agreement reached between Employee and the Company regarding
Employee’s rights and obligations upon the occurrence of a Change in Control of
the Company. These provisions are intended to assure and encourage in advance
Employee’s continued attention and dedication to his assigned duties and his
objectivity during the pendency and after the occurrence of any such event.
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Subparagraph 8(e) regarding severance pay and benefits upon an involuntary
termination of employment, if such termination of employment occurs during the
Term upon or within twelve (12) months after the occurrence of the first event
constituting a Change in Control. These provisions shall terminate and be of no
further force or effect beginning twelve (12) months after the occurrence of a
Change in Control, at which point the provisions of Subparagraph 8(e) shall
again become effective in accordance with their terms. For the avoidance of
doubt, Employee’s Change in Control benefits shall be governed solely by this
Paragraph 9, and Employee shall not participate in any Change in Control
severance plans or programs maintained by the Company.

 

(a)     Vesting of Equity Awards. Upon a Change in Control, all stock options
and other stock-based awards with time-based vesting held by Employee shall
immediately accelerate and become fully exercisable or nonforfeitable and all
stock options and other stock-based awards with performance-based vesting held
by Employee shall become exercisable or nonforfeitable to the extent provided in
the applicable award agreements.

 

(b)     Change in Control Benefits. During the Term, if upon or within twelve
(12) months after a Change in Control, Employee’s employment is terminated by
the Company without Cause or Employee terminates his employment for Good Reason,
then the Company shall, through the Date of Termination, pay Employee his
accrued and unpaid Base Salary and his target bonus for the calendar year of
termination, prorated for the number of days actually employed in the then
current calendar year, to the extent unpaid on the Date of Termination. In
addition,

 

(i)     the Company shall pay Employee a lump sum in cash in an amount equal to
two (2) times the sum of (x) his annual Base Salary under Subparagraph 3(a) (or
Employee’s Base Salary in effect immediately prior to the Change in Control, if
higher) and (y) Employee’s average annual cash bonus under Subparagraph 3(b)
received with respect to the three (3) calendar years preceding the Change in
Control, or the average of such bonus over the number of calendar years
preceding the Change in Control in respect of which such bonus was paid if less
than three (3) calendar years. Such amount shall be paid in one lump sum payment

 

9



--------------------------------------------------------------------------------

on the Date of Termination; provided, however, that if the Change in Control
does not constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code, the amount of cash
severance payable under this Subparagraph equal to the Severance Amount under
Subparagraph 8(e)(iii)(A) shall be paid in equal installments in accordance with
the Company’s then payroll practice over a twelve (12) month period beginning
with the first payroll date that occurs thirty (30) days after the Date of
Termination, and the balance shall be paid in a lump sum payment on the Date of
Termination. Solely for purposes of Section 409A of the Code, each installment
payment is considered a separate payment;

 

(ii)     for a period of twelve (12) months following the Date of Termination or
until Employee becomes covered under a group health plan of another employer,
whichever is earlier, subject to Employee’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees,
Employee, Employee’s spouse and dependents shall continue to participate in the
Company’s health insurance plan (medical, dental and vision) upon the same terms
and conditions in effect for other executives of the Company; provided, however,
that (x) the continuation of health benefits under this Subparagraph shall
reduce and count against the rights of Employee, Employee’s spouse and
dependents under COBRA, and (y) the value of premiums paid by the Company shall
be reported as taxable income to Employee to the extent required by applicable
law in order for the benefits received by Employee’s spouse and dependents to be
non-taxable or to avoid imposition of penalty taxes on the Company pursuant to
the Patient Protection and Affordable Care Act; and

 

(iii)     the Company shall reimburse Employee for financial counseling, tax
preparation assistance and out-placement counseling for twelve (12) months after
the Date of Termination.

 

(c)     Additional Limitation.

 

(i)     Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Payments”), would be subject to the Excise Tax, the
following provisions shall apply:

 

(A)     If the Payments, reduced by the sum of (1) the Excise Tax and (2) the
total of the Federal, state, and local income and employment taxes payable by
Employee on the amount of the Payments which are in excess of the Threshold
Amount, are greater than or equal to the Threshold Amount, Employee shall be
entitled to the full benefits payable under this Agreement.

 

(B)     If the Threshold Amount is less than (x) the Payments, but greater than
(y) the Payments reduced by the sum of (1) the Excise Tax and (2) the total of
the Federal, state, and local income and employment taxes on the amount of the
Payments which are in excess of the Threshold Amount, then the Payments shall be
reduced (but not below zero) to the minimum extent necessary so that the sum of
all Payments shall not exceed the Threshold

 

10



--------------------------------------------------------------------------------

Amount. In such event, the Severance Payments shall be reduced in the following
order: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code (to the extent such reduction does
not result in tax penalties to Employee); (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order. No reductions shall be made under this
Subclause (B) unless agreed by Employee.

 

(ii)     For the purposes of this Subparagraph 9(c), “Threshold Amount” shall
mean three times Employee’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Employee
with respect to such excise tax.

 

(iii)     The determination as to which of the alternative provisions of
Subparagraph 9(c)(i) shall apply to Employee shall be made by a nationally
recognized accounting firm selected by the Company, which does not provide
services to the acquirer or other counter-party in the transaction to which this
Paragraph 9(c) applies (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and Employee within 15 business days
of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or Employee. For purposes of determining
which of the alternative provisions of Subparagraph 9(c)(i) shall apply,
Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
Employee’s residence on the Date of Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. In making its determinations under this Paragraph 9(c), the
Accounting Firm shall value the noncompetition obligations of Employee described
in Paragraph 10 and take into account the maximum extent to which such value may
be used to reduce the value of the Payments which otherwise could be subject to
the Excise Tax. Subject to the last sentence of Subclause 9(c)(i)(B), any
determination by the Accounting Firm shall be binding upon the Company and
Employee.

 

(d)     “Change in Control” shall have the same meaning as defined in the Stock
Plan, as amended from time to time.

 

10.     Noncompetition. Because Employee’s services to the Company are special
and because Employee has access to the Company’s confidential information,
Employee covenants and agrees that during Employee’s employment with the Company
and until the end of a one-year period following the termination of Employee’s
employment with the Company for any reason, Employee shall not, without the
prior written consent of the Company (which shall be authorized by approval of
the Board of Directors of the Company, including the approval of a majority of
the independent Directors of the Company), directly or indirectly:

 

(a)     engage, participate or assist in, either individually or as an owner,
partner, employee, consultant, director, officer, trustee, or agent of any
business that engages or attempts to engage in, directly or indirectly, the
acquisition, development, construction, operation, management, or leasing of any
commercial real estate property in any of the Company’s Markets (as hereinafter
defined) on the Date of Termination;

 

11



--------------------------------------------------------------------------------

(b)     intentionally interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company or its affiliates
and any tenant, supplier, contractor, lender, employee, or governmental agency
or authority; or

 

(c)     call upon, compete for, solicit, divert, or take away, or attempt to
divert or take away any of the tenants or employees of the Company or its
affiliates, either for himself or for any other business, operation,
corporation, partnership, association, agency, or other person or entity.

 

“Market” as used herein means an area covering a 25 mile radius around (x) any
property or land owned by the Company, under development by the Company or with
respect to which the Company has an agreement or option to acquire a property,
development or land or (y) any property or development for which the Company
provides third party development or management services; provided that for any
such property, development or land located in New York City, no such radial area
shall extend beyond New York City.

 

This Paragraph 10 shall not be interpreted to prevent Employee from engaging in
Minority Interest Passive Investments or any other activity permitted under
Subparagraph 2(b). This Paragraph 10 shall survive the termination of this
Agreement.

 

Notwithstanding anything to the contrary herein, the noncompetition provision of
this Paragraph 10 shall not apply if Employee’s employment terminates after a
Change in Control.

 

11.     Conflicting Agreements. Employee hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

12.     Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt or (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Address for notice
for the Company is as shown above, or as subsequently modified by written
notice. Address for notice for Employee is the address shown on the records of
the Company.

 

13.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter;
provided, however, that the Indemnification Agreement between the Company and
Employee of even date hereof, as amended from time to time, shall remain in full
force and effect hereafter.

 

14.     Assignment; Successors and Assigns, etc. Neither the Company nor
Employee may make any assignment of this Agreement or any interest herein, by
operation of law or

 

12



--------------------------------------------------------------------------------

otherwise, without the prior written consent of the other party; provided that
the Company may assign its rights under this Agreement without the consent of
Employee to a successor to substantially all of the business of the Company in
the event that the Company shall effect a reorganization, consolidate with or
merge into any other corporation, partnership, organization or other entity, or
transfer all or substantially all of its properties or assets to any other
corporation, partnership, organization or other entity. This Agreement shall
inure to the benefit of and be binding upon the Company and Employee, their
respective successors, executors, administrators, heirs and permitted assigns.

 

15.     Miscellaneous. Headings herein are for convenience of reference only and
shall not define, limit or interpret the contents hereof.

 

16.     Amendment. This Agreement may be amended, modified or supplemented by
the mutual consent of the parties in writing, but no oral amendment,
modification or supplement shall be effective.

 

17.     Arbitration; Other Disputes. Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered in any court having
jurisdiction. Notwithstanding the above, the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of Paragraph 7 or 10 hereof. In the
event that the Company terminates Employee’s employment for Cause under
Subparagraph 8(d)(i) and Employee contends that Cause did not exist, then the
Company’s only obligation shall be to submit such claim to arbitration and the
only issue before the arbitrator will be whether Employee was in fact terminated
for Cause. If the arbitrator determines that Employee was not terminated for
Cause by the Company, then the only remedies that the arbitrator may award are
the payments and benefits provided under Paragraph 8 or Paragraph 9 whichever is
applicable and reasonable legal fees. If the arbitrator finds that Employee was
terminated for Cause, the arbitrator will be without authority to award Employee
anything, and the parties will each be responsible for their own attorneys’
fees, and they will divide the costs of arbitration equally. Furthermore, should
a dispute occur concerning Employee’s mental or physical capacity as described
in Subparagraph 8(c), a doctor selected by Employee and a doctor selected by the
Company shall be entitled to examine Employee. If the opinion of the Company’s
doctor and Employee’s doctor conflict, the Company’s doctor and Employee’s
doctor shall together agree upon a third doctor, whose opinion shall be binding.
This Paragraph 17 shall survive the termination of this Agreement.

 

18.     Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Employee was employed by the Company; provided
that such cooperation shall not materially and adversely affect Employee or
expose Employee to an increased probability of civil or criminal litigation.
Employee’s cooperation in connection with such claims or actions shall include,
without limitation, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. During and after

 

13



--------------------------------------------------------------------------------

Employee’s employment, Employee also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Employee was employed by the Company. The
Company shall also provide Employee with compensation on an hourly basis
calculated at his final base compensation rate for requested litigation and
regulatory cooperation that occurs after his termination of employment, and
reimburse Employee for all costs and expenses incurred in connection with his
performance under this Paragraph 18, including, without limitation, reasonable
attorneys’ fees and costs.

 

19.     Severability. If any provision of this Agreement shall to any extent be
held void or unenforceable (as to duration, scope, activity, subject or
otherwise) by a court of competent jurisdiction, such provision shall be deemed
to be modified so as to constitute a provision conforming as nearly as possible
to the original provision while still remaining valid and enforceable. In such
event, the remainder of this Agreement (or the application of such provision to
persons or circumstances other than those in respect of which it is deemed to be
void or unenforceable) shall not be affected thereby. Each other provision of
this Agreement, unless specifically conditioned on the voided aspect of such
provision, shall remain valid and enforceable to the fullest extent permitted by
law; any other provisions of this Agreement that are specifically conditioned on
the voided aspect of such invalid provision shall also be deemed to be modified
so as to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable to the fullest extent
permitted by law.

 

20.     Governing Law. This Agreement shall be construed and regulated in all
respects under the laws of the State of Delaware without reference to principles
of conflict of laws.

 

21.     Section 409A.

 

(a)     Anything in this Agreement to the contrary notwithstanding, if at the
time of Employee’s separation from service within the meaning of Section 409A of
the Code, the Company determines that Employee is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that Employee becomes entitled to under this Agreement on
account of Employee’s separation from service would be considered “non-qualified
deferred compensation” otherwise subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Employee’s separation from service, or (B) Employee’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)     All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by Employee
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of

 

14



--------------------------------------------------------------------------------

in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)     To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Employee’s
termination of employment, then such payments or benefits shall be payable only
upon Employee’s “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

 

(d)     The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e)     The Company makes no representation or warranty and shall have no
liability to Employee or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

22.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

BOSTON PROPERTIES, INC.

By:   /s/ Owen D. Thomas  

Owen D. Thomas

 

Chief Executive Officer

By:

 

/s/ John F. Powers

 

John F. Powers

 

16